Citation Nr: 1132756	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-20 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to November 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision rendered by the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
This matter was before the Board in June 2010, then on a petition to reopen service connection for a right knee disability.  At such time, the Board reopened the claim and remanded the matter to the Agency of Original Jurisdiction (AOJ) in order to afford the Veteran a VA examination.  No examination was conducted.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the June 2010 decision that reopened the claim, a VA examination is required in order to obtain an adequate opinion addressing the most likely etiology of the right knee disability, to include whether such is caused by or aggravated by a service-connected left knee disability.  It appears that a VA examination was scheduled in August 2010.  He failed to report as scheduled.  

Although the examination notice sent to him from the VA Medical Center where the evaluation was to be performed is not of record this is not standard VA practice to put these notices in the file.  Rather, the law presumes the regularity of the administrative process in providing this notice to him "in the absence of clear evidence to the contrary."  Kyhn v. Shinseki, 23 Vet. App. 335, 338-40 (2010) (quoting Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992)).  

Here, the presumption of regularity is not for application.  While the VA examination notice is not of record, a VA Compensation and Pension Examination Inquiry form is of record.  That record documents the Veteran's address as being in "Southgate, Michigan."  In addition, a June 2010 AOJ letter to the Veteran also lists the Southgate, Michigan address.  The Veteran, however, lists a different address in Ecorse, Michigan on his claim form, notice of disagreement, and substantive appeal.  It is unclear why the Southgate, Michigan address was used.  

In his Informal Hearing Presentation, the Veteran's representative seeks remand of this matter in order to provide notice of the VA examination to his address of record.  As such, the Board finds that this matter must again be remanded to afford the Veteran an opportunity to attend a VA examination.  

The Veteran is advised, however, that while VA may rely on the last known address when sending notice of the VA examination, the burden is on the appellant to keep VA apprised of his whereabouts.  Hyson v. Brown, 5 Vet. App. 262 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO should attempt to procure copies of all records that have not previously been obtained from all identified treatment sources.  

2.  Thereafter, arrange for the Veteran to be scheduled for a VA orthopedic examination to determine the nature and etiology of any current right knee disability.  The claims folder must be made available to the examiner for review and the examination report must indicate whether such review was accomplished.  After examination and review of the claims folder, the examiner should address the following:

As to any diagnosed right knee disability, indicate whether it is at least as likely as not due to or aggravated by his service-connected left knee disability, or whether it is otherwise etiologically related to the Veteran's period of active service.  

3. After the requested development has been completed, and after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


